                            1   Dane W. Anderson, Esq.
                                Nevada Bar No. 6883
                            2
                                WOODBURN AND WEDGE
                            3
                                6100 Neil Road, Suite 500
                                Reno, NV 89511
                            4   Telephone: 775-688-3000
                                Facsimile: 775-688-3088
                            5   danderson@woodburnandwedge.com
                            6
                                Michael Carrico
                            7
                                Smidt, Reist & Keleher
                                4811A Hardware Dr. NW, Suite 4
                            8   Albuquerque, NM 87109
                                Telephone: 505-830-2200
                            9   Facsimile: 505-830-4400
                                mcarrico@srklawnm.com
                       10

                       11
                                Attorneys for Defendants/Counterplaintiffs/Third Party Plaintiffs
                                The Eljen Group, LLC,
                       12       Elven E. Jennings, Jack Elkins,
                                Frank Lente and Steve Harper
                       13
                                                            UNITED STATES DISTRICT COURT
                       14
                                                                 DISTRICT OF NEVADA
                       15
                                NO. 8 MINE, LLC,

                       16                     Plaintiff,                           Case No.: 3:18-cv-00028-WGC
                                       v.
                       17                                                          Case No.: 3:18-cv-00104-WGC
                                THE ELJEN GROUP, LLC,
                       18
                                ELVEN E. JENNINGS, JACK ELKINS,
                       19
                                FRANK LENTE, AND STEVE HARPER,                     STIPULATED
                                                                                   PRELIMINARY INJUNCTION
                       20                     Defendants.

                       21
                                THE ELJEN GROUP, LLC, ELVEN E.
                       22       JENNINGS, JACK ELKINS, FRANK
                                LENTE, AND STEVE HARPER
                       23

                       24                      CounterPlaintiffs,
                                v.
                       25
                                NO. 8 MINE, LLC
                       26                    CounterDefendant.
                       27

                       28
WOODBURN AND WEDGE
6100 Neil Road, Suite 500
Reno, NV 89511
Tel: (775) 688-3000
                                                                             -1-
                            1   THE ELJEN GROUP, LLC, ELVEN E.
                                JENNINGS, JACK ELKINS, FRANK
                            2
                                LENTE, AND STEVE HARPER
                            3
                                             Third Party Plaintiffs,
                            4   v.

                            5   DAVID TACKETT, ARGENT ASSET
                                GROUP, LLC, and ROBERT HIGGINS,
                            6

                            7
                                             Third Party Defendants.

                            8          This matter having come to be heard on Defendants/Counterplaintiffs The Eljen
                            9   Group, LLC’s, Elven E. Jennings’, Jack Elkins’, Frank Lente’s and Steve Harper’s Motion for
                       10       Preliminary Injunction [ECF No. 69 in Case No.: 3:18-cv-00104-WGC] and in
                       11       Plaintiff/Counterdefendant No. 8 Mine, LLC and Counterdefendant David Tackett’s
                       12       opposition to the Motion for Preliminary Injunction [ECF No. 78 in Case No.: 3:18-cv-00104-
                       13       WGC], which requested entry of a reciprocal preliminary injunction, and the Court having

                       14       considered the parties’ respective motions and the arguments of counsel at the June 18, 2019

                       15       telephonic conference [Minutes recorded at ECF No. 93 in Case No.: 3:18-cv-00104-WGC],

                       16       and legal counsel for Daniel Harrington, Pamella Harrington, and Nightwatch Marine, LLC

                       17       having advised the Court at the June 18, 2019 telephonic conference of their concurrence in a

                       18       global preliminary injunction, and the Court having been advised by the Parties that all Parties

                       19       identified herein stipulate to the entry of a global preliminary injunction, the Parties hereby

                       20       stipulate and agree as follows:

                       21               No. 8 Mine, LLC, David Tackett, The Eljen Group, LLC, Elven Jennings, Jack

                       22       Elkins, Frank Lente, Steve Harper, Daniel Harrington, Pamela Harrington and Nightwatch

                       23       Marine, LLC shall not dispossess any of the No. 8 Turquoise or Silver Bars in dispute in Case

                       24       No. 3:18-cv-00028-WGC and Case No. 3:18-cv-00104-WGC until further order of this

                       25       Court. For purposes of this Order, “No. 8 Turquoise or Silver Bars in dispute” shall be

                       26       defined to be:

                       27              (i)       the Number 8 Turquoise previously held in a Sparks, Nevada warehouse

                       28       and/or at the storage facility at Mr. Jennings’ home which was subject to Purchase Agreement
WOODBURN AND WEDGE
6100 Neil Road, Suite 500
Reno, NV 89511
Tel: (775) 688-3000
                                                                               -2-
                            1   No. 1, [ECF No. 69-4 in Case No.: 3:18-cv-00104-WGC];
                            2           (ii)    the Number 8 Turquoise previously held in a Winnemucca, Nevada warehouse
                            3   which the subject of Purchase Agreement No. 2 [ECF No. 69-5 in Case No.: 3:18-cv-00104-
                            4   WGC];
                            5           (iii)   the Turquoise Ore received by David Tackett from Daniel Harrington and
                            6   Pamella Harrington in or about August, 2017 that is currently in David Tackett’s possession;
                            7           (iv) any Turquoise Ore that is in the possession of Daniel Harrington, Pamella
                            8   Harrington and/or Nightwatch Marine, LLC;
                            9           (v)     the Number 8 Turquoise acquired by No. 8 Mine, LLC/David Tackett from
                       10       Paul Sugar, Sr. and/or Paul Sugar, Jr.; and
                       11               (vi)    any silver bars delivered by Argent Asset Group, LLC to the parties, whether
                       12       directly or indirectly, on or after July 13, 2017, except that this injunction shall not apply to

                       13       silver bars of a value $50,000 or less in the possession of Elven Jennings to allow for use for

                       14       personal expenses.

                       15               This Order shall not prohibit the Parties from receiving, performing stabilization

                       16       services, and/or returning to stabilization customers turquoise that is not “No. 8 Turquoise and

                       17       Silver Bars in dispute” as defined in the preceding paragraph.

                       18               No Party is required to post a bond at this time.

                       19               The hearing scheduled for August 8, 2019 is hereby vacated.

                       20        DATED this 7th day of August, 2019.                  DATED this 7th day of August, 2019.

                       21        DICKINSON WRIGHT PLLC                                FABIAN VANCOTT

                       22        /s/ Brian R. Irvine                                  /s/ Jeffrey B. Setness
                                 BRIAN R. IRVINE                                      JEFFREY B. SETNESS, ESQ.
                       23        Nevada Bar No. 7758                                  Nevada Bar No. 2820
                                 JUSTIN J. BUSTOS                                     411 East Bonneville Avenue, Suite 400
                       24        Nevada Bar No. 10320                                 Las Vegas, Nevada 89101
                                 100 West Liberty St. Suite 940                       Telephone: (702) 333-4900
                       25        Reno, NV 89501                                       Facsimile: (877) 898-1168
                                 Tel: (775) 343-7500                                  jsetness@fabianvancott.com
                       26        Fax: (844) 670-6009
                                 birvine@dickinsonwright.com                          Attorneys for Defendant David Tackett in
                       27        jbustos@dickinsonwright.com                          Case No. 3:18-CV-00028-WGC
                                                                                      Attorneys for Plaintiff/Counter Defendant
                       28        Attorneys for Plaintiffs Daniel Harrington,          No. 8 Mine, LLC and Counter
WOODBURN AND WEDGE
6100 Neil Road, Suite 500
                                 Pamella Harrington,and Nightwatch Marine,            Defendant/Third Party Defendants David
Reno, NV 89511                   LLC in Case No. 3:18-cv-00028                        Tackett in Case No. 3:18-CV-00104-WGC
Tel: (775) 688-3000
                                                                                -3-
                            1   DATED this 7th day of August, 2019.             DATED this 7th day of August, 2019.
                            2
                                SMIDT, REIST & KELEHER                          WOODBURN AND WEDGE
                            3

                            4   /s/ Michael Carrico                             /s/ Dane Anderson
                                MICHAEL CARRICO                                 DANE W. ANDERSON
                            5   4811A Hardware Dr. NW, Suite 4                  Nevada Bar No. 6883
                                Albuquerque, New Mexico 87109                   6100 Neil Road, Suite 500
                            6
                                Telephone: (505) 830-2200                       Reno, Nevada 89511
                            7
                                Facsimile: (505) 830-4400                       Telephone: (775) 688-3000
                                mcarrico@srklawnm.com                           Facsimile: (775) 688-3088
                            8                                                   danderson@woodburnandwedge.com

                            9                                                   Attorneys for The Eljen Group, LLC, Elven
                                                                                E. Jennings, Jack Elkins, Frank Lente and
                       10
                                                                                Steve Harper, Defendants/Counter
                       11
                                                                                Plaintiffs/Third-Party Plaintiffs in Case
                                                                                No. 3:18-CV-00104-WGC
                       12

                       13

                       14
                                                                      *  *  *
                       15
                                                                       ORDER

                       16            IT IS SO ORDERED.

                       17            DATED this 8th day of August 2019.
                       18

                       19
                                                                                                         ___
                       20                                                   THE HONORABLE WILLIAM G. COBB
                                                                            UNITED STATES MAGISTRATE JUDGE
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
WOODBURN AND WEDGE
6100 Neil Road, Suite 500
Reno, NV 89511
Tel: (775) 688-3000
                                                                          -4-
